DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-14 and 16-17 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection. 
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior art of record (PAR or DELAUNAY et al (2014/0208374)), and further argues that the PAR do not meet the amended claims limitations (see Applicant’s remarks).
In response, Examiner notes Applicant’s arguments/amendments, however the PAR still meets the amended claim limitations; the PAR discloses adaptive transcoding of multimedia stream, processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties (see [0014-0015], [0024-0027], [0030-0034] and [0038-0041]) and further discloses  applying a demultiplexing function to the audio-video stream (fig.1 and [0039]), and further arranges sets of one group of data streams ([0025-0027] and [0039-0043]), where the incoming content stream is separated into audio, video, text/description components, segmentations or chunks: sets of chunks for various formats: NTSC, PAL, HD, SD, etc.; the PAR further discloses decoding the data streams of the at least one group of data streams (see fig.1, Decoder [0034] and [0039]), decodes to generate a plurality of sets of segments or plurality sets chunks of various formats: NTSC, PAL, HD, SD, etc; and further transcodes or encodes set(s) of chunks: versions of streams with different bit rates; quality level, etc., specific at least group(s); including processing during playing back as to switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks, which clear meets the limitation “ ([0014-0015], [0025-0027], [0031-0033] and [0039-0043]), applying a transformation to each decoded data stream of the at least one group of data streams; the PAR further discloses an Encoder (see fig.1), generates one or more consecutive chunks of the beginning of the streaming content in advance for the various formats and further associates a variant playlist or manifest to sets of chunks of the various formats, and encodes the variant playlist or manifest in sequence, including adjusting the bit rate for the subsequent chunks during processing of the set(s) of chunks, e.g., group sets of chunks, encoding in sequence the sets of chunks as indicated within the playlist, to the respective formats; processing during playing back, switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks (see [0031-0034] and [0039-0041]), which further clearly meets the claimed limitation “Encoding each data stream of the at least one group of data streams consecutively to the act of applying the transformation, the encoded data streams being profiles (NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties); furthermore as to the limitation of “Segmenting each profile, storing segmented profiles in a memory (file storage) coupled to the packager “Server”, and in response to a request issued by a receiving terminal among the plurality of receiving terminals; Selecting, on the basis of the request, at least one segmented profile of the stored segmented profiles, Transmitting the selected segmented profile to the receiving terminal that issued the request (see fig.1, [0014-0018], [0021-0027], [0031-0033] and [0038-0043]), processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; generates one or more consecutive chunks of the beginning of the streaming content in advance for the various formats and further associates a variant playlist of sets of chunks the various formats and encodes, the variant playlist in sequence including adjusting the bit rate for the subsequent chunks during the processing of the set(s) of chunks, e.g., group sets of chunks, encoding in sequence the sets of chunks as indicated within the playlist, to the respective formats; processing during playing back, switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks; processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; Clients request for streaming content via announcement of sets of chunks, from a plurality of devices and may switch devices as desired to receive set(s) of chunks), Clients request for streaming content via announcement of sets of chunks, from a plurality of devices and may switch devices as desired to receive set(s) of chunks, streams are announced using set of descriptor elements for representations, the announcement describes only a piece of corresponding content stream to enable selection of a desired content stream and the announcement are periodically renewed; for each requested set of chunks, the device decides, which bit-rate, quality, resolution, format, etc. is appropriate, with regard to the network connection’s properties, capabilities, etc.as clearly discussed below. Hence the amended claims do not overcome the PARs as discussed in the respective rejections below. The amendments to the claims necessitated the new ground(s) of rejection. This office action is Non-Final

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 

6.	As to claim 13, the claims limitations recite: “…demultiplexing module…”, “decoding module”, “encoding module”, “a processing unit”, “…communication module“, etc., has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module”,  “unit” coupled with functional language “arranged to…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10, 12 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figs.1+, [0059-65], [0072]+, Distribution platform comprising “a communication module”, “demultiplexing module”, “processing unit”, etc., .  

7.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 4-6, 8-14 and 16 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by DELAUNAY et al (2014/0208374) 
	As to claim 1, DELAUNAY discloses method and apparatus for adaptive transcoding of multimedia stream and further discloses a method implemented by computer means, in a metropolitan area network (fig.1 and [0037-0039]), for processing a multimedia content previously digitally encoded into an audio-video stream and transmitted from a distribution platform for the purposes of on-demand transmission to a plurality of receiving terminals, the method comprising the following steps acts of:
Applying a demultiplexing function to the audio-video stream (fig.1 and [0039]), said function being arranged to generate at least one group of data streams ([0025-0027] and [0039-0043]), note the incoming content stream is separated into audio, video, text/description components, segmentations or chunks: sets of chunks for various formats: NTSC, PAL, HD, SD, etc.
	Decoding the data streams of the at least one group of data streams (fig.1, [0034] and [0039]), note decoded to generate a plurality of sets of segments or plurality sets chunks of various formats: NTSC, PAL, HD, SD, etc.  
	Applying a transformation to each decoded data stream of the at least one group of data streams ([0014-0015], [0025-0027], [0031-0033] and [0039-0043]), transcoding or encoding set(s) of chunks: versions of streams with different bit rates; quality level, etc., specific at least group(s); including processing during playing back as to switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks
              Encoding each data stream of the at least one group of data streams consecutively to the act of applying the transformation, the encoded data streams being profiles ([0014-0015], [0024-0027], [0030-0034] and [0038-0041]), note processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; generates one or more consecutive chunks of the beginning of the streaming content in advance for the various formats and further associates a variant playlist of sets of chunks the various formats and encodes, the variant playlist in sequence including adjusting the bit rate for the subsequent chunks during the processing of the set(s) of chunks, e.g., group sets of chunks, encoding in sequence the sets of chunks as indicated within the playlist, to the respective formats; processing during playing back, switching between devices, to vary qualities as desired based on network varying network connections, during consumptions of the video/audio, video, audio, announcement, playlist, etc. chunks.
Segmenting each profile, storing segmented profiles in a memory (file storage) coupled to the packager “Server” (fig.1, [0014-0015], [0025-0027], [0031-0033] and [0039-0043]), the method further comprising, only in response to a request issued by a receiving terminal among the plurality of receiving terminals ([0014-0018] and [0021-0027], processes set of chunks: NTSC, PAL, HD, SD, etc., each with respective profile: quality levels and other properties for storage; Clients request for streaming content via announcement of sets of chunks, from a plurality of devices and may switch devices as desired to receive set(s) of chunks), the following steps acts of:
           Selecting, on the basis of the request, at least one segmented profile of the stored segmented profiles, Transmitting the selected segmented profile to the receiving terminal that issued the request ([0017-0018], [0022-0027], [0031-0033] and [0039-0043]), the streams are announced using set of descriptor elements for representations, the announcement describes only a piece of corresponding content stream to enable selection of a desired content stream and the announcement are periodically renewed; for each requested set of chunks, the device decides, which bit-rate, quality, resolution, format, etc. is appropriate, with regard to the network connection’s properties, capabilities, etc. 
	As to claim 2, DELAUNAY further discloses wherein the demultiplexing function is adapted to generate a first group of video data streams, a second group of audio data streams, and a third group of text and/or closed-caption data streams ([0023-0027], [0031-0033] and [0039-0043]), note separated into video, audio, set(s) of announcement/playlist, etc. components to specific format or group, the announcement are pieces of descriptive elements and further generates playlist with symbolic URLs, note remarks in claim 1. 
              As to claims 4-5, DELAUNAY further discloses wherein a manifest containing data representative of the segmented profiles is produced in parallel with or subsequent to the step act of segmenting the profiles and where at least a portion of the manifest produced is transmitted to at least a portion of the for each requested set of chunks, the device decides, which bit-rate, quality, resolution, format, etc. is appropriate, with regard to the network connection’s properties, capabilities, etc. note remarks in claim 1.
As to claim 6, DELAUNAY further discloses the application of an additional transformation to at least one segmented profile ([0031-0033] and [0039-0043]), note remarks in claim 1.
As to claim 8, DELAUNAY further discloses wherein the step act of segmenting the profile is implemented according to an HTTP Adaptive Streaming type of protocol ([0014], [0021-0022] and [0031-0033]), note HTTP server delivers the chunks of the transcoded video streams.
             As to claim 9, DELAUNAY further discloses wherein the at least one selected segmented profile is transmitted to the receiving terminal via a server of the metropolitan area network, the server being remote from the distribution platform and from the plurality of receiving terminals, and coupled to a memory, said memory being suitable for temporarily storing the at least one transmitted segmented profile ([0021-0022], [0031-0033] and [0039-0043]), note remarks in claim 1.
                 As to claim 10, DELAUNAY further discloses wherein the at least one selected segmented profile is transmitted to the receiving terminal via a server of the metropolitan area network, the server being remote from the distribution platform and from the plurality of receiving terminals, and coupled to a memory, said memory being suitable for temporarily storing the at least one transmitted segmented profile, the retention period for the at least one segmented profile stored in the memory being a function of said protocol ([0021-0022], [0031-0033] and [0039-0043]), note remarks in claim 1.
                As to claim 11, DELAUNAY further discloses wherein, in response to a request subsequent to the first and issued by a second receiving terminal among the plurality of receiving terminals, at least one segmented profile stored in the memory is transmitted to the second receiving terminal ([0014-0018], [0021-0027], [0031-0033] and [0039-0043]), note Client requests for streaming content via announcement, receives playlist of sets of initial chunks; devices decides, specific set of chunks, format, quality, etc., for processing and during consumption, may switch devices as desired to receive other sets or remaining set(s) of chunks), note remarks in claim 1.
	As to claim 12, the claimed “A computer-readable medium storing a code of a computer program…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 13, the claimed “A system for processing, in a metropolitan area network…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 14, DELAUNAY further discloses wherein the distribution platform forms a gateway between a wide area network and the metropolitan area network ([0016], [0040] and [0046-0048])
	Claim 16 is met as previously discussed in claim 6.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELAUNAY et al (2014/0208374) in view of GOPALAKRISHNAN (2011/0082924).

	However in the same field of endeavor, GOPALAKRISHNAN discloses managing network traffic by editing a manifest file and further discloses, transcoding from a particular file format to other file format(s), reducing flow rate and size of file(s) or specific segmented data streams or segmented profile or format, using compression and/or other reduction techniques (figs.1-12, Abstract, [0005], [0084-0085] and [0163-0164])
	Hence it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of GOPALAKRISHNAN into the system of DELAUNAY to use other forms of data reduction techniques, such as compression to efficiently reduce specific steam segments to a desire format and efficiently communicate desired stream segments to the client upon request.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG